UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7410



IRVING D. CHAPPELL,

                                            Petitioner - Appellant,

          versus


MICHAEL F. EASLEY,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-00-138-1)


Submitted:   November 9, 2000           Decided:    November 16, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Irving D. Chappell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Irving D. Chappell seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000) for his failure to obtain authorization under 28

U.S.C.A. § 2244 (West Supp. 2000) to file a successive petition.

We have reviewed the record and the district court’s opinion adopt-

ing the magistrate judge’s recommendation and find no reversible

error.     Accordingly, we deny the motion for a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. See Chappell v. Easley, No. CA-00-138-1 (M.D.N.C. Sept. 25,

2000).     We also deny Chappell’s motion for the appointment of

counsel.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2